                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: NORTH STATE ASSOCIATES                                   CASE NO: 17-23846
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11
                                                                ECF Docket Reference No. 49




On 5/21/2020, I did cause a copy of the following documents, described below,
Notice of Hearing on Amended Motion to Expunge Claims numbered 2 of Mary DeAngelis and numbered 3 of the Estate of
Peter DeAngelis or estimating such claims at 0 ECF Docket Reference No. 49




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 5/21/2020
                                                          /s/ Anne Penachio
                                                          Anne Penachio
                                                          Penachio Malara, LLP
                                                          245 Main Street, Suite 450
                                                          White Plains, NY 10601
                                                          914 946 2889
                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: NORTH STATE ASSOCIATES                                          CASE NO: 17-23846

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 49




On 5/21/2020, a copy of the following documents, described below,

Notice of Hearing on Amended Motion to Expunge Claims numbered 2 of Mary DeAngelis and numbered 3 of the Estate of Peter
DeAngelis or estimating such claims at 0 ECF Docket Reference No. 49




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 5/21/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Anne Penachio
                                                                            Penachio Malara, LLP
                                                                            245 Main Street, Suite 450
                                                                            White Plains, NY 10601
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                DEBTOR                                   NORTHEAST BANK
1LABEL MATRIX FOR LOCAL NOTICING         NORTH STATE ASSOCIATES                   CO WINDELS MARX LANE MITTENDORF LLP
02087                                    4 MAPLE STREET                           156 WEST 56TH STREET
CASE 17-23846-RDD                        ELMSFORD NY 10523-3722                   ATTN- RODMAN E HONECKER ESQ
SOUTHERN DISTRICT OF NEW YORK                                                     NEW YORK NY 10019-3800
WHITE PLAINS
WED MAY 20 15-57-58 EDT 2020


                                         EXCLUDE
UNITED STATES TRUSTEE                                                             DEPARTMENT OF THE TREASURY
OFFICE OF THE UNITED STATES TRUSTEE      WHITE PLAINS DIVISION                    INTERNAL REVENUE SERVICE
US FEDERAL OFFICE BUILDING               300 QUARROPAS STREET                     PO BOX 7346
201 VARICK STREET ROOM 1006              WHITE PLAINS NY 10601-4140               PHILADELPHIA PA 19101-7346
NEW YORK NY 10014-7016




ESTATE OF PETER DEANGELIS                FLORENCE HALE                            MARY DEANGELIS
CO ROBERT J NAHOUM ESQ                   4 MAPLE STREET                           CO THE LAW OFFICES OF
48 BURD STREET SUITE 300                 ELMSFORD NY 10523-3722                   ROBERT J NAHOUM PC
NYACK NY 10960-3226                                                               48 BURD STREET SUITE 300
                                                                                  NYACK NY 10960-3226




MATTHEW I HENZI                          NYS DEPT OF TAXATION AND FINANCE         NORTHEAST BANK
25800 NORTHWESTERN HWY                   BUILDING 9                               WINDELS MARX LANE MITTENDORF LLP
SUITE 1000                               WA HARRIMAN STATE CAMPUS                 120 ALBANY STREET PLAZA
SOUTHFIELD MI 48075-8412                 ALBANY NY 12227-0001                     6TH FLOOR
                                                                                  NEW BRUNSWICK NJ 08901-2126




OKEEFE CONDOMINIUM                       ROBERT J NAHOUM PC                       ROBERT HALE
581 NORTH STATE ROAD                     ATTORNEYS FOR MARY DEANGELIS             4 MAPLE STREET
BRIARCLIFF MANOR NY 10510-1556           48 BURD STREET SUITE 300                 ELMSFORD NY 10523-3722
                                         NYACK NEW YORK 10960-3226




SHEET METAL WORKERS FRINGE FUNDS OF      SULLIVAN WARD ASHER PATTON PC            THE ESTATE OF PETER DEANGELIS
LOCAL UN                                 ATTORNEYS FOR SHEET METAL WORKERS        CO THE LAW OFFICES OF
25800 NORTHWESTERN HWY                   FRINGE FUNDS OF LOCAL UNION 38           ROBERT J NAHOUM PC
SUITE 1000                               25800 NORTHWESTERN HWY SUITE 1000        48 BURD STREET SUITE 300
SOUTHFIELD MI 48075-8412                 SOUTHFIELD MICHIGAN 48075-8412           NYACK NY 10960-3226




                                         EXCLUDE
WINDELS MARX LANE MITTENDORF LLP
ATTORNEYS FOR NORTHEAST BANK             ANNE J PENACHIO
156 WEST 56TH STREET                     PENACHIO MALARA LLP
NEW YORK NEW YORK 10019-3800             245 MAIN STREET
                                         SUITE 450
                                         WHITE PLAINS NY 10601-2438
